DETAILED ACTION
This action is a response to the application filed on 07/08/2019.
Claims 1-11, and 22-27 are pending.
Claims 1-11, and 22-27 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Step 1
Under Step 1 of the USPTO’s eligibility analysis the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 

Revised Step 2A Prong One: Evaluate Whether The Claim Recites A Judicial Exception
Claim 1 recites:
An order processing method, comprising: generating an order according to user input; determining whether a back-of-house stock quantity of an object associated with the order satisfies an order quantity; in response to a determination that the back-of-house quantity of the object associated with the order satisfies the order quantity, perform back-of-house stock occupation for the object; and labeling a stock occupation type of the order as a back-of-house type.  

Claim 7 recites:
generate an order according to user input; determine whether a back-of-house stock quantity of an object associated with the order satisfies an order quantity; if the back-of-house quantity of the object associated with the order satisfies the order quantity, perform back-of-house stock occupation for the object; and label a stock occupation type of the order as a back-of-house type.  

Claim 8 recites:
An order-picking batch generation method, comprising: acquiring at least one outgoing order; and classifying the at least one outgoing order into a corresponding order-picking batch, based on a stock occupation type of the at least one outgoing order.  

Claim 22 recites:
to perform an order processing method, the method comprising: generating an order according to user input; 5Attorney Docket No. 12852.0289-00000Preliminary Amendment determining whether a back-of-house stock quantity of an object associated with the order satisfies an order quantity; in response to a determination that the back-of-house quantity of the object associated with the order satisfies the order quantity, perform back-of-house stock occupation for the object; and labeling a stock occupation type of the order as a back-of-house type.  

The limitations above, as drafted, are a process, under its broadest reasonable interpretation, covers performance of the limitation by people interacting with each other and performing function in their mind. For example a business owner can receive a in person customer order and then go to the back room to check if the item is in stock. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by people interacting with each other and/or concepts performed in the human mind, then it falls within the “certain methods of organizing human activity” and/or “Mental Process” groupings of abstract ideas. 

Claims 2-6, 9-11 and 23-27 depend from claims 1, 8, and 22.  Accordingly, claims 1-11, and 22-27 recite an abstract idea. 

Revised Step 2A Prong Two: If The Claim Recites A Judicial Exception, Evaluate Whether The Judicial Exception Is Integrated Into A Practical Application

The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below…. 

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;…
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.

The courts have also identified examples in which a judicial exception has not been integrated into a practical application:

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”

Regarding claims 1, 8, 7 and 22, the additional elements recited in the claims beyond the judicial exception appear to be:
Claim 1: none
Claim 7: “a device”, “a memory storing instructions” and “at least one processor configured to execute the instructions”
Claim 8: none
Claim 22: “a non-transitory computer-readable recording medium storing instructions” and “one processor of a computer”

When taking the above considerations (see first four bullet points above), it is respectfully submitted that 

“a device”, “a memory storing instructions”, “at least one processor configured to execute the instructions”, and “a non-transitory computer-readable recording medium storing instructions”, does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)). Additionally, when considering the above “additional elements” as a whole there is no improvement in the function of a computer, an improvement to other technology or technical field (MPEP 2106.05(a)). Page 16 of applicant arguments submitted 02/11/2019 indicates that “the claimed recitations increase the efficiency of an item delivery system over prior art systems”, it is submitted that the claims recite an improvement to a business problem not rooted in technology and not an improvement to technology.
Nothing in the above additional elements implicitly or explicitly hints at a particular machine.  Specifically, “Computer-readable recording medium”, “processor”, “device”,  amount to a particular machine or manufacture that is integral to the claim (unlike the Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way in Eibel, or the particular antenna system having a particular type of antenna where details as to the shape of the antenna and the conductors were included as in Mackay Radio).  Further, neither “Computer-readable recording medium”, “processor”, or “device” imposes meaningful limits on the claim, but are simply involved in extra-solution activities (MPEP 2106.05(b)). 
The “a device”, “a memory storing instructions”, “at least one processor configured to execute the instructions”, and “a non-transitory computer-readable recording medium storing instructions” were not computer elements performing a function that effects a transformation or reduction of a particular article to a different state or thing (“An "article" includes a physical object or substance, as changing to a different state or thing usually means more than simply using an article or changing the location of an article. … Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation.” MPEP 2106.05(c)). 
Finally, “a device”, “a memory storing instructions”, “at least one processor configured to execute the instructions”, and “a non-transitory computer-readable recording medium storing instructions” do not apply or use the judicial exception in some other meaningful way beyond 

The above identified additional elements simply add insignificant extra-solution activity to the judicial exception; and do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Therefore, regarding claims 1, 8, 7 and 22, the abstract idea is not integrated into a practical application and thus claims 1, 8, 7 and 22 are “directed to” a judicial exception. 


Step 2B: If The Claim Is Directed To A Judicial Exception, Evaluate Whether The
Claim Provides An Inventive Concept

The 2019 PEG further instructs: 

“…if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception
itself)….

While many considerations in Step 2A need not be reevaluated in Step 2B, examiners should continue to consider in Step 2B whether an additional element or combination of elements:

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.”

Regarding the additional elements identified above: 

Berkheimer Memorandum). 
	
Each of the above references teaches the combination of elements, as there is an abundance of prior art, it is evident that the combination of the specified elements is routine and conventional.
Additionally: 
A processor that executes instructions- MPEP § 2106.05(d)(I) indicates that “a microprocessor that performs mathematical calculation” can be considered a “generic computer components that perform merely generic computer functions”.

Memory- MPEP § 2106.05(d) (II) recites “elements that have been recognized by the courts as well-understood, routine, conventions” and includes “storing and retrieving information in memory”, thus it is understood that memory is a well-known structure.
	
“Computer-readable memory- MPEP § 2106.05 (l)(B) explains “the supreme court analyzed claims to computer systems, computer readable media, and computer implemented methods” and found “the computer functions were ‘well-understood, routine, convention activities] previously known to the industry’” and added nothing. 
These additional elements do not add specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field.  They simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
Therefore, the above elements, alone and in combination do not amount to significantly more than the exception itself, and thus claims 1-11 and 22-27 are ineligible under 35 USC § 101. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 22-24, and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esau et al. (US 2007/0130031 A1).
	
Regarding claim 1, Esau teaches An order processing method, comprising: generating an order according to user input (Paragraph [0007] “a system is provided for automatically reassigning an order confirmation in response to an incoming order. The system includes an inbound interface for interfacing with a plurality of data storage order is stored as data and a plurality of confirmed sales orders are stored”; Paragraph [0021] “The ATP component may execute an availability check when a customer enquires about placing an order. To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order”; Figure 1 element 60); determining whether a back-of-house stock quantity of an object associated with the order satisfies an order quantity (Figure 1; Paragraph [0021] “To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order. In illustrating a possible benefit, consider the following example. If a quantity (of stock or an incoming order) is promised to a first customer, a second customer may not be able to access their reserved quantity. If there is not enough quantity to honor a complete order as requested by the second customer, the order can either be confirmed at a later date, stay unconfirmed, or may be partially confirmed. Available to promise functionality can be carried out on two levels: a global level in which complete functionality is provided or on a basic level in which real stock is assessed in determining whether a product is available to promise. If the product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders”; Paragraph [0002] “" available to promise" (ATP)”); in response to a determination that the back-of-house quantity of the object associated with the order satisfies the order quantity, perform back-of-house stock occupation for the object (Figure 1; Paragraph [0021] “To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order. In illustrating a possible benefit, consider the following example. If a quantity (of stock or an incoming order) is promised to a first customer, a second customer may not be able to access their reserved quantity. If there is not enough quantity to honor a complete order as requested by the second customer, the order can either be confirmed at a later date, stay unconfirmed, or may be partially confirmed. Available to promise functionality can be carried out on two levels: a global level in which complete functionality is provided or on a basic level in which real stock is assessed in determining whether a product is available to promise. If the product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders” (i.e. back-of house stock occupation being assigning a specific product in stock to a customer order); Paragraph [0002] “" available to promise" (ATP)”); and labeling a stock occupation type of the order as a back-of-house type (Paragraph [0023]; Paragraph [0021] “If the product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders. Further, in a situation where there are several orders which cannot all be confirmed, those order which cannot be confirmed may become back orders. Back orders are sales documents whose order items cannot be completely confirmed as requested due to lack of availability or material shortages” (i.e. an order that that has confirmed product in stock is classified as an order or “back-of-house type” while those that don’t have products in stock are classified as “back orders”); Paragraph [0026] further classifications include priority; Paragraph [0029]).  

Regarding claim 2, Esau further teaches wherein before determining whether the back-of-house stock quantity of the object associated with the order satisfies the order quantity, the method further comprises (Figure 1; Paragraph [0021] “To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order. In illustrating a possible benefit, consider the following example. If a quantity (of stock or an incoming order) is promised to a first customer, a second customer may not be able to access their reserved quantity. If there is not enough quantity to honor a complete order as requested by the second customer, the order can either be confirmed at a later date, stay unconfirmed, or may be partially confirmed. Available to promise functionality can be carried out on two levels: a global level in which complete functionality is provided or on a basic level in which real stock is assessed in determining whether a product is available to promise. If the product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders”; Paragraph [0002] “" available to promise" (ATP)”): acquiring, according to a preset occupation rule, storage location information of back-of- house stock that can be occupied by the object (Paragraph [0029] “an ATP controller 90 may carry out a rules evaluation (step 92) on receipt of an input location product, with a requested quantity and requested delivery date (step 91) in the SAP APO… The result 98 of the selection may be a list of location products that were selected from the ODL according to the sort profile. The table may include the following data : location selected from the ODL, product selected from ODL”; Paragraph [0028]; Paragraph [0026]; Paragraph [0023]); and determining the back-of-house stock quantity of the object according to a stock quantity of each storage location (Paragraph [0021] “The ATP component may execute an availability check when a customer enquires about placing an order. To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order”; Paragraph [0002] “In supply chain management, when a product is available to be promised to a customer, it is " available to promise" (ATP). Supply chain management systems including available to promise (ATP) functionality currently exist in the industry. Supply Chain Management applications, such as SAP APO may include ATP functionality. Such systems include software for determining whether a product is available to promise”).  

Regarding claim 3, Esau further teaches wherein the preset occupation rule comprises at least one of: a storage location occupation rule for a plurality of orders, and 2Attorney Docket No. 12852.0289-00000Preliminary Amendmenta storage location occupation rule for the object (Paragraph [0029] “an ATP controller 90 may carry out a rules evaluation (step 92) on receipt of an input location product, with a requested quantity and requested delivery date (step 91) in the SAP APO… The result 98 of the selection may be a list of location products that were selected from the ODL according to the sort profile. The table may include the following data : location selected from the ODL, product selected from ODL”; Paragraph [0028]; Paragraph [0026]; Paragraph [0023]).  

Regarding claim 5: further comprising: in response to a determination that the back-of-house stock quantity of the object associated with the order does not satisfy the order quantity, performing stock occupation for the object according to a preset occupation mode; labeling the stock occupation type of the order as a front-of-house type if the order occupies front-of-house stock: and labeling the stock occupation type of the order as a front-back-of-house hybrid type if the order occupies the front-of-house stock and back-of-house stock.  
please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04). As claim 1 indicates that it is determined “that the back-of-house quantity of the objects associated with the order satisfies the order quantity” the limitation in claim 5 does not occur. 

Regarding claim 6: wherein the preset occupation mode comprises: occupying the front-of-house stock after the back-of-house stock is fully occupied, occupying the back-of-house stock after the front-of-house stock is fully occupied, or  Attorney Docket No. 12852.0289-00000 Preliminary Amendment occupying the front-of-house stock only.  


Regarding claim 7, Esau teaches An order processing device, comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the order processing device to (Paragraph [0010] “Embodiments of the present invention further relate to a computer readable storage medium that stores a program which, when run on a computer, controls the computer to perform systems and methods consistent with the present invention”; Paragraph [0047]; Abstract; Figure 2; Paragraph [0007] “an execution memory operable to hold a software system, and a processor for coupling to the inbound interface and the execution memory, the processor being operable to execute the software system such that the software system operates to determine the eligibility of the incoming order to determine whether goods from at least one of the confirmed sales order may be reassigned to the incoming order and to reassign goods from the at least one of the plurality of confirmed sales order to the incoming order if the determination is positive. In this way, a real time reassignment of order confirmations is carried out”) .  The additional limitations of claim 7 are rejected under similar rationale as claim 1 above.

Regarding claim 22, Esau teaches A non-transitory computer readable medium that stores a set of instructions, that is executable by at least one processor of a computer to perform an order processing method, the method comprising (Paragraph [0010] “Embodiments of the present invention further relate to a computer readable storage medium that stores a program which, when run on a computer, controls the computer to perform systems and methods consistent with the present invention”; Paragraph [0047]; Abstract).  The additional limitations of claim 22 are rejected under similar rationale as claim 1 above.
Claims 23-24 and 26-27 are rejected using the same art and rationale as those found in claims 2-3 and 5-6 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 8-11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esau et al. (US 2007/0130031 A1) in view of Perry et al. (US 2014/0040075 A1).
	
Regarding claim 8, Esau teaches An order-picking batch generation method, comprising: acquiring at least one outgoing order (Paragraph [0007] “a system is provided for automatically reassigning an order confirmation in response to an incoming order. The system includes an inbound interface for interfacing with a plurality of data storage devices, in at least one of which an incoming order is stored as data and a plurality of confirmed sales orders are stored”; Paragraph [0021] “The ATP component may execute an availability check when a customer enquires about placing an order. To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order”; Figure 1 element 60); and classifying the at least one outgoing order, based on a stock occupation type of the at least one outgoing order (Figure 1; Paragraph [0021] “The ATP component may execute an availability check when a customer enquires about placing an order. To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order. In illustrating a possible benefit, consider the following example. If a quantity (of stock or an incoming order) is promised to a first customer, a second customer may not be able to access their reserved quantity. If there is not enough quantity to honor a complete order as requested by the second customer, the order can either be confirmed at a later date, stay unconfirmed, or may be partially confirmed. Available to promise functionality can be carried out on two levels: a global level in which complete functionality is provided or on a basic level in which real stock is assessed in determining whether a product is available to promise. If product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders. Further, in a situation where there are several orders which cannot all be confirmed, those order which cannot be confirmed may become back orders. Back orders are sales documents whose order items cannot be completely confirmed as requested due to lack of availability or material shortages. Orders, including back orders, also may be assigned a priority rating such as a high priority order and a low priority order” (orders are classified as confirmed or back orders based upon availability of the items in storage)).  However, Esau does not explicitly teach into a corresponding order-picking batch.
Perry, from the same field of endeavors, teaches into a corresponding order-picking batch (Figure 3B; Paragraph [0031] “A virtual potential pick batch may refer to a group of orders that has been taken out of an information pool and is in the process of being analyzed, organized, picked, consolidated, packed or shipped as part of the fulfillment process”; Paragraph [0046]; Paragraph [0045]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Perry into the teachings of Esau to teach batch picking.
One would be motivated to do so as “an efficient batch for both picking, confirmation, and packing can be created” thus reducing the time it takes to process an order (paragraph [0046] and [0009] of Perry).


Regarding claim 9, Esau further teaches wherein the stock occupation type comprises at least one of: a back-of-house type, a front-of-house type, or a front-back-of-house hybrid type (Figure 1; Paragraph [0021] “The ATP component may execute an availability check when a customer enquires about placing an order. To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order. In illustrating a possible benefit, consider the following example. If a quantity (of stock or an incoming order) is promised to a first customer, a second customer may not be able to access their reserved quantity. If there is not enough quantity to honor a complete order as requested by the second customer, the order can either be confirmed at a later date, stay unconfirmed, or may be partially confirmed. Available to promise functionality can be carried out on two levels: a global level in which complete functionality is provided or on a basic level in which real stock is assessed in determining whether a product is available to promise. If the product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders. Further, in a situation where there are several orders which cannot all be confirmed, those order which cannot be confirmed may become back orders. Back orders are sales documents whose order items cannot be completely confirmed as requested due to lack of availability or material shortages. Orders, including back orders, also may be assigned a priority rating such as a high priority order and a low priority order” (orders are classified as “back-of-house” are those in stock)).  

Regarding claim 10, Esau does not explicitly teach wherein classifying the at least one outgoing order into the corresponding order-picking batch comprises: selecting orders of the back-of-house type from the at least one outgoing order, and classifying each order of the back-of-house type into a back-of-house order-picking batch; selecting orders of the front-of-house type from the at least one outgoing order, and classifying each order of the front-of-house type in a front-of-house order-picking batch; and selecting orders of the front-back-of-house hybrid type from the at least one outgoing order, and classifying each order of the front-back-of-house hybrid type in a front-back-of-house hybrid order-picking batch.  
Perry, from the same field of endeavors, teaches wherein classifying the at least one outgoing order into the corresponding order-picking batch comprises: selecting orders of the back-of-house type from the at least one outgoing order, and classifying each order of the back-of-house type into a back-of-house order-picking batch; selecting orders of the front-of-house type from the at least one outgoing order, and classifying each order of the front-of-house type in a front-of-house order-picking batch; and selecting orders of the front-back-of-house hybrid type from the at least one outgoing order, and classifying each order of the front-back-of-house hybrid type in a front-back-of-house hybrid order-picking batch (Figure 3B; Paragraph [0031] “A virtual potential pick batch may refer to a group of orders that has been taken out of an information pool and is in the process of being analyzed, organized, picked, consolidated, packed or shipped as part of the fulfillment .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Perry into the teachings of Esau to teach batch picking.
One would be motivated to do so as “an efficient batch for both picking, confirmation, and packing can be created” thus reducing the time it takes to process an order (paragraph [0046] of Perry).
Additionally, Please note that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (MPEP 2111.04). The limitation “at least one of: a back-of-house type, a front-of-house type, or a front-back-of-house hybrid type” provides that 2 of the classifications are optional. 

Regarding claim 11, Esau further teaches wherein classifying the at least one outgoing order is further based on at least one of the following attributes of the at least one outgoing order: a delivery address, a delivery urgency level, or a weight and volume level (Figure 1; Paragraph [0021] “Orders, including back orders, also may be assigned a priority rating such as a high priority order and a low priority order. If a high priority order cannot be confirmed immediately, it may become a back order. Back order processing (BOP) is a technical vehicle for dealing with back orders.”; Paragraph [0022]; Paragraph [0025]).  However, Esau does not explicitly teach into the corresponding order-picking batch.
into the corresponding order-picking batch (Figure 3B; Paragraph [0031] “A virtual potential pick batch may refer to a group of orders that has been taken out of an information pool and is in the process of being analyzed, organized, picked, consolidated, packed or shipped as part of the fulfillment process”; Paragraph [0046]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Perry into the teachings of Esau to teach batch picking.
One would be motivated to do so as “an efficient batch for both picking, confirmation, and packing can be created” thus reducing the time it takes to process an order (paragraph [0046] and [0009] of Perry).

Regarding claim 4, Esau further teaches and determining whether the back-of-house stock quantity of the object associated with the order satisfies the order quantity comprises: determining whether a back-of-house quantity of object satisfies a corresponding order quantity (Figure 1; Paragraph [0021] “To determine whether the product is available to promise, the availability check may take into account existing stock as well as the quantities of future incoming or outgoing orders that should be delivered by the date of the order. In illustrating a possible benefit, consider the following example. If a quantity (of stock or an incoming order) is promised to a first customer, a second customer may not be able to access their reserved quantity. If there is not enough quantity to honor a complete order as requested by the second customer, the order can either be confirmed at a later date, stay unconfirmed, or may be partially Available to promise functionality can be carried out on two levels: a global level in which complete functionality is provided or on a basic level in which real stock is assessed in determining whether a product is available to promise. If the product is available to promise, the order can be confirmed. The availability check may be checked against the forecast of stock expected to be delivered. In this way, the system may check whether the customer needs will be satisfied from planned orders”; Paragraph [0002] “" available to promise" (ATP)”).   However, Esau does not explicitly teach the object associated with the order comprises a plurality of objects; quantity of each of the plurality of objects.
Perry, from the same field of endeavors, teaches the object associated with the order comprises a plurality of objects (Figure 3A; Abstract; Paragraph [0029] “an order generally refers to a request for products or other physical items. Thus, an order may include a request for a good, a free catalog, a kit, or the like, and may request a single item or multiple items”); quantity of each of the plurality of objects (Figure 3A; Figure3B; Paragraph [0032]; Paragraph [0053]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Perry into the teachings of Esau to teach multiple items in an order.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include multiple items in an order as taught by Perry in the system of Esau, in order to allow a customer more versatility and options when ordering products and reduce the number of orders that would be received and since the claimed invention is merely a combination of old elements, and in the combination each element merely 
	
Claim 25 is rejected using the same art and rationale as that found in claim 4 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627